Exhibit 10.16

Page - 1

 

FOURTH AMENDMENT TO LEASE

This Fourth Amendment (the “Amendment”) to Lease is made as of March 2, 2015, by
and between ARE-3535/3565 GENERAL ATOMICS COURT, LLC, a Delaware limited
liability company (“Landlord”), and FATE THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
December 3, 2009, as amended by that certain First Amendment to Lease dated
October 11, 2011, that certain Second Amendment to Lease dated September 30,
2013 (“Second Amendment”) and that certain Third Amendment to Lease dated
September 2, 2014 (as amended, the “Lease”). Pursuant to the Lease, Tenant
leases certain premises consisting of approximately 23,684 rentable square feet
in a building located at 3535 General Atomics Court, San Diego, California
(“Premises”). Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.

B. The Term of the Lease is scheduled to expire on June 30, 2016.

C. Landlord and Tenant desire to amend the Lease to, among other things, extend
the term of the Lease for a period of 15 months to expire on September 30, 2017
(the “Expiration Date”).

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

1. Term. The Base Term of the Lease is hereby extended to expire on the
Expiration Date.

2. Rent. Tenant shall continue to pay Base Rent (as adjusted pursuant to Section
2 of the Second Amendment), Additional Rent and all other charges as set forth
in the Lease through the Expiration Date. Notwithstanding anything to the
contrary in the Lease, Tenant shall have no further right to extend the Term of
the Lease beyond the Expiration Date.

3. Miscellaneous.

 

(a)

This Amendment is the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This Amendment may be amended only by an
agreement in writing, signed by the parties hereto.

 

(b)

This Amendment is binding upon and shall inure to the benefit of the parties
hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

 

 

 

 

[g201603031736081974706.jpg]

 

--------------------------------------------------------------------------------

 

Page - 2

 

 

(c)

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Amendment attached thereto. 

 

(d)

Landlord and Tenant each represent and warrant that it has not dealt with any
broker, agent or other person (collectively, “Broker”) in connection with this
transaction, and that no Broker brought about this transaction. Landlord and
Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

 

(e)

Except as amended and/or modified by this Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Lease are hereby amended to the extent necessary to give effect to the purpose
and intent of this Amendment.

(Signatures on Next Page)

 

[g201603031736081974706.jpg]

 

--------------------------------------------------------------------------------

 

Page - 3

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LANDLORD:

 

 

ARE-3535/3565 GENERAL ATOMICS COURT, LLC,

a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

a Maryland corporation,

managing member

 

 

 

By:

/s/ Gary Dean

 

 

 

Gary Dean

Vice President

RE Legal Affairs

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

FATE THERAPEUTICS, INC.,

a Delaware corporation

 

 

By:

/s/ Scott Wolchko

Name:

Scott Wolchko

Title:

CFO

 

 

[g201603031736081974706.jpg]

 